   Case 18-00189-SMT   Doc 52    Filed 01/07/19 Entered 01/07/19 08:46:22   Desc Main
                                 Document Page 1 of 6
The document below is hereby signed.

Signed: January 5, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge


                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    PATRICIA E. BROWN,                    )     Case No. 18-00189
                                          )     (Chapter 7)
                       Debtor.            )     Not for publication in
                                          )     West’s Bankruptcy Reporter

     MEMORANDUM DECISION AND ORDER RE DEBTOR’S COUNSEL’S APPLICATION
        FOR PAYMENT OF ADMINISTRATIVE EXPENSES, SETTING DEADLINE
         FOR CHAPTER 7 TRUSTEE TO OBJECT TO CHAPTER 13 TRUSTEE’S
       DISBURSING PLAN PAYMENTS SHE HAS ON HAND TO THE DEBTOR, AND
    EXTENDING DEADLINE FOR CHAPTER 13 TRUSTEE’S FILING A FINAL REPORT

         On the same day that he filed the debtor’s motion to convert

    this case from Chapter 13 to Chapter 7, the debtor’s counsel

    filed an Application for Payment of Administrative Expenses.

    When the case began, the debtor agreed that her counsel would be

    entitled to $4,625.00 in fees, of which $1,000.00 had already

    been paid, leaving an unpaid balance of $3,625.00.              The

    Application seeks allowance of that $3,625.00 as an unpaid

    administrative claim, represents that the Chapter 13 trustee is

    currently holding $1,614.72 in payments under the debtor’s

    proposed Chapter 13 plan, and requests that the Chapter 13

    trustee be ordered to pay the $1,614.72 to the debtor’s counsel
Case 18-00189-SMT   Doc 52   Filed 01/07/19 Entered 01/07/19 08:46:22   Desc Main
                             Document Page 2 of 6


(less any amounts that will be owed the Chapter 13 trustee for

making that disbursement) in partial satisfaction of the

administrative claim.        No provision of the Bankruptcy Code

applicable to Chapter 7 cases authorizes an order directing the

Chapter 13 trustee to make that payment to the debtor’s counsel.

No plan was confirmed in this case, and the debtor’s counsel, in

seeking such an order for the Chapter 13 trustee to make a

partial payment of his fees, presumably relies upon the third

sentence of 11 U.S.C. § 1326(a)(2) which provides:

      If a plan is not confirmed, the trustee shall return any
      such payments not previously paid and not yet due and
      owing to creditors pursuant to paragraph (3) to the
      debtor, after deducting any unpaid claim allowed under
      section 503(b).

                                      I

      The Application is unopposed, and I will allow $3,625.00 as

an administrative claim incurred in the Chapter 13 case.

However, I must deny the request to order the Chapter 13 trustee

to pay the plan payments to the debtor’s counsel.

      The provisions of 11 U.S.C. § 1326(a)(2) ceased to apply

when this case was converted to Chapter 7.            Harris v. Viegelahn,

––– U.S. ––––, 135 S.Ct. 1829, 1838, 191 L.Ed.2d 783 (2015)

(citing 11 U.S.C. § 103(i)).        Moreover, under 11 U.S.C. § 348(e),

the conversion of the case to Chapter 7 also terminated the

Chapter 13 trustee’s service as trustee, and she was stripped of

the authority to provide the service under § 1326(a)(2) of making


                                       2
Case 18-00189-SMT    Doc 52   Filed 01/07/19 Entered 01/07/19 08:46:22   Desc Main
                              Document Page 3 of 6


payments of administrative claims.           Cf. Harris, 135 S.Ct. at

1838-39 (discussing termination of Chapter 13 trustee’s service

of making distributions to creditors under a confirmed plan).

Accordingly, the debtor’s counsel may not rely on that provision

as a basis for the court to direct the Chapter 13 trustee to pay

administrative claims from funds she has on hand after conversion

of the case to Chapter 7.         See In re Ivey, 568 B.R. 85, 90-93

(Bankr. E.D. Ark. 2017) (citing numerous decisions holding to the

same effect).       But see In re Brandon, 537 B.R. 231 (Bankr. D. Md.

2015) (rejected by Ivey with respect to its holding regarding

disposition of Chapter 13 plan payments in cases converted to

Chapter 7 before confirmation of a plan); In re Hayden, No.

4:15–bk–12619–BMW, 2018 WL 3157020, at *3 (Bankr. D. Ariz. June

25, 2018) (following Brandon).

      The court in Brandon, 537 B.R. at 237, reasoned:

      It does not follow that after Harris a Chapter 13 trustee
      must comply with a portion of this sentence (return
      pre-confirmation plan payments to the debtor), but ignore
      another portion of that same sentence (after deducting
      funds needed for payment of allowed administrative
      expense claims).

Contrary to that reasoning, it is not the third sentence of

§ 1326(a)(2) that requires the return of the funds to the debtor.

Instead, it is the reversion of the funds to being property of

the debtor pursuant to § 348(f) that requires their return to the

debtor, even though § 348(f) does not expressly require their

return to the debtor.         Harris, 135 S.Ct. at 1838 (“In sum,

                                        3
Case 18-00189-SMT   Doc 52   Filed 01/07/19 Entered 01/07/19 08:46:22   Desc Main
                             Document Page 4 of 6


§ 348(f) does not say, expressly: On conversion, accumulated

wages go to the debtor.       But that is the most sensible reading of

what Congress did provide.”).

                                      II

      Under 11 U.S.C. § 348(f), even though they were property of

the estate in the Chapter 13 case, the plan payments the Chapter

13 trustee holds are no longer property of the estate in the

Chapter 7 case if they were from the debtor’s postpetition

earnings and if the case was not converted to Chapter 7 in bad

faith.    There are two possible dispositions of the funds:

      •     If the plan payments the Chapter 13 trustee holds

            remain property of the estate, Fed. R. Bankr. P.

            1019(4) requires the Chapter 13 trustee to turn over

            the funds to the Chapter 7 trustee.

      •     If they are not property of the estate, the debtor is

            entitled to the funds under Harris, 135 S.Ct. at 1838.

(Either way, as observed in Part I, nothing in the Chapter 7 case

authorizes the court to direct the Chapter 13 trustee to disburse

the funds towards payment of the debtor’s attorney’s

administrative claim.)

      According to the debtor’s schedules, the debtor had only

$100 in financial assets on the petition date.             There is thus a

good chance that the plan payments were made from postpetition

earnings.    Moreover, no one has suggested that the conversion to


                                       4
Case 18-00189-SMT   Doc 52   Filed 01/07/19 Entered 01/07/19 08:46:22   Desc Main
                             Document Page 5 of 6


Chapter 7 was in bad faith.        However, the meeting of creditors in

the Chapter 7 case is being held on January 10, 2019, and the

Chapter 7 trustee may not have had an adequate opportunity to

determine whether the funds were from property owned on the

petition date (and thus remain property of the estate under

§ 348(f)(1)) or whether the conversion was in bad faith (such

that the funds are property of the estate under § 348(f)(2)).                I

will give the Chapter 7 trustee until January 17, 2019, to file

an objection to the Chapter 13 trustee’s disbursing the plan

payments she has on hand to the debtor.

                                      III

      In light of the foregoing, it is

      ORDERED that the debtor’s attorney, Frank Morris II, is

allowed an unpaid administrative claim of $3,625.00 incurred

during the pendency of this case in Chapter 13.             It is further

      ORDERED that the request that the Chapter 13 trustee be

ordered to pay plan payments she has on hand to the debtor’s

counsel is DENIED.     It is further

      ORDERED that by January 17, 2019, the Chapter 7 trustee may

file an objection to the Chapter 13 trustee’s disbursing plan

payments she has on hand to the debtor, and if he fails to do so,

the Chapter 13 trustee shall disburse the plan payments she has

on hand to the debtor.       It is further




                                       5
Case 18-00189-SMT                                                                                  Doc 52   Filed 01/07/19 Entered 01/07/19 08:46:22   Desc Main
                                                                                                            Document Page 6 of 6


                              ORDERED that if on or before January 17, 2019, the Chapter

13 trustee secures the Chapter 7 trustee’s consent in writing to

her disbursing the plan payments she has on hand to the debtor,

she is authorized to disburse those funds to the debtor.                                                                                               It is

further

                              ORDERED that the time for the Chapter 13 trustee to file a

final report and account under Fed. R. Bankr. P. 1019(5)(B)(ii)

(currently due on January 5, 2019), is extended to January 31,

2019.

                                                                                                                                [Signed and dated above.]

Copies to: E-recipients; Debtor.




R:\Common\TeelSM\Judge Temp Docs\Brown (Patricia) Order re Ch 13 Fee App After Conversion_v3.wpd
                                                                                                                      6
